Order affirmed, with ten dollars costs and disbursements. Memorandum: The trust for which provision was made in the agreement of August 13, 1930, was for the life of John E. Garland only and a reversion and not a remainder was reserved in John E. Garland. (Doctor v. Hughes, 225 N. Y. 305.) The devolution of the property after the death of John E. Garland was by virtue of the laws of the State of New York for the descent and distribution of decedent’s property and of this the surrogate had exclusive jurisdiction. All concur. (The order denies application of trustee to vacate that part of an order which directs Mm to turn over trust property to the temporary admimstrator.) Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ.